 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDvno sufficient basis for upsetting the election. In the circumstances,-we shall adopt the recommendations of the Regional Director andoverrule the objections of Petitioner.As the Petitioner has failed to:secure a majority of the valid ballots cast, we shall certify the results,of the election.[The Board certified that a majority of the valid votes was not castfor TextileWorkers Union of America, AFL-CIO, CLC, and thatsaid labor organization is not the exclusive representative of theemployees in the unit found appropriate.]MEMBER BROWN took no part in the consideration of the aboveDecision on Review and Certification of Results of Election.The H. K. Ferguson CompanyandHerbert F. RobertsandUnited Brotherhood of Carpenters and Joiners of America,AFL-CIO,the Tuscaloosa and Vicinity District Council ofTuscaloosa and Selma, Alabama, and Carpenters and Mill-wrights Local Union No. 1337, Parties to the Contract-UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO,the Tuscaloosa and Vicinity District Council ofTuscaloosa and Selma,Alabama, and Carpenters and Mill-wrights Local UnionNo. 1337andHerbert F.RobertsandThe H. K. Ferguson Company,Partyto the Contract.CasesNos. 15-CA-1045 and 15-CB-195. August 10, 1964SUPPLEMENTAL DECISION AND ORDEROn May 9, 1962, the Board issued a Proposed Supplemental Deci-sion and Order in the above-entitled proceeding,' proposing certainmodifications of the Decision and Order issued herein on August 18,1959.2Thereafter, Respondent Council and Respondent Local Union'filed exceptions to the Proposed Supplemental Decision and Order.The Board 9 has considered the exceptions and the entire recordherein and, finding no merit in the' exceptions, concludes that the-Proposed Supplemental Decision and Order should be adopted.Ac--cordingly, and pursuant to Section 10(c) and (d) of the NationalLabor Relations Act, as amended,IT Is HEREBY ORDERED that the Proposed Supplemental Decision andOrder issued herein on May 9, 1962, be, and it hereby is, adopted.1Not published in NLRB volumes.2124 NLRB 544.'Pursuant to the provisions of Section 3(b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Members Rodgers,Leedom,.and Brown].138 NLRB No. 13. THE H. K. FERGUSONCOMPANY77PROPOSED SUPPLEMENTAL DECISION AND ORDER'On August 18, 1959, the Board issued its Decision and Order in theabove-entitled proceeding,' finding that the Respondent Company hadviolated Section 8 (a) (3) and (1) of the Act, and that the Respond-ent Unions had violated Section 8(b) (1) (A) and (2) of the Act.Specifically, the Board found that the Respondents maintained andenforced exclusive hiring hallagreementsand practices; that theseagreements were unlawful because (1) they did not contain certainsafeguards deemed by the Board in itsMountain Pacificdecision sto be essential to the establishment of a lawful exclusive hiring hallarrangement,and (2) because they provided for a closed shop; andthat the practices created closed-shop conditions.The Board alsofound that eight individuals were discriminatorily denied referral toand employment by the Respondent Company. Further, the Boardfound that employees were unlawfully required to pay moneys inorder to obtain referrals and employment.To remedy the unfairlabor practices found, the Board,inter alia,ordered the Respondentsto cease and desist therefrom, jointly and severally make whole theeight discriminatees, and, also jointly and severally reimburse mill-wrights and millwright apprentices for dues, initiationfees, assess-ments, permit fees, and/or "dobies" exacted from them under the un-lawful agreements and practices.Thereafter, on April 5, 1960, the Respondent Company, the Charg-ing Party, and the General Counsel entered into a stipulation pro-viding for immediate compliance by the Respondent Company withall provisions of the Board's Order against it except those pertainingto the making whole of the eight discriminatees and the reimburse-ment of the employees.As to these provisions, the stipulation pro-vided that the Respondent Company would pay to each discriminateean amount equal to one-half of any pay loss suffered, and wouldreimburse the millwrights and millwright apprentices for one-halfof the moneys exacted from them. It was further provided in thestipulation that any further liability of the Respondent Companyunder the joint and several provisions of the Board's Order would becontingent upon enforcement by a circuit court of appeals of theRespondent Unions' backpay and reimbursement provisions, that ifthese provisions were enforced in whole or in part, the Board wouldseek full compliance from the Respondent Unions, and that if suchcompliance could not be had, the Respondent Company would be'Any party may, within 20 days from the date hereof, file with the Board in Washington.D.C., seven copies of a statement setting forth exceptions to this Proposed SupplementalDecision and Order,together with seven copies of a brief in support of said exceptionsand, immediately upon such filing, serve copies thereof on each of the other parties.' 124 NLRB 544.9119 NLRB 899 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDliable for any moneys the Board could not obtain from the RespondentUnions.On July 22, 1960, the Board issued a Supplemental Order severingCases Nos. 15-CA-1025 and 15-CB-195, and approving the abovestipulation.'On April 12, 1961, the Board filed in the United States Court ofAppeals for the Fifth Circuit a petition for enforcement of each ofthe provisionsof itsOrder of August 18, 1959, relating to the Re-spondent Unions, and for enforcement of its Supplemental Orderwith respect to the Respondent Company. On April 17, 1961, whilethis petitionwas pending,the Supreme Court handed down its deci-sionsinLocal 357, Teamsters,' Local 60, Carpenters,'andNews Syn-dicate?On motionof theBoard, leave to withdraw the petitionfor enforcementwas granted by the Court, and thesecases arepresently before the Boardfor reconsideration.The Board 8 has reconsideredthese casesin the light of the SupremeCourt decisions and, in accord with those decisions, hereby vacatesthose portionsof itsDecision and Order which found Respondents'hiring agreementsand practices unlawful solely because of the absenceof theMountain Pacificstandards.Local 357, Teamsters, supra.Also vacated are those portions which found that the bylaws andtraderulesof the Respondent Unions were incorporated into theagreements, thereby providing for a closed shop.News Syndicate,supra.In sum,we now find that no violation can be predicated uponany provisions contained in the written agreements between the parties.We reaffirm, however, that portion of the Decision which foundthat the hiring practices between the Respondent Company and theDistrict Council and Local 1337 were unlawful in that they imposedclosed-shop employment conditions.As is more fully detailed in theIntermediateReport, the practice followed at the local level in theTuscaloosa-Demopolis area, in the enforcement and administration ofthe 1956 master agreementand its 1957 supplement, gave unfetteredcontrolto BusinessAgent Goodman and established closed-shop con-ditions atthe Demopolis project.Thus, the record establishes thatreferralby Goodmanwas aprerequisite to hire at this project, and,as particularlyevidenced by Goodman's treatmentof the eight dis-criminateesand others similarly situated, Goodman conditioned re-ferral upon matters connectedwith union membership or obligations.4 As the Board by this Supplemental Order severed the instant cases, the two cases havebeen consolidated here for decisional purposes only.6Local357,International Brotherhood of Teemste,s,etc.(LosAngeles-SeattleMotorEmpress)v. ]V.L R.B.,365 U.S 667.G Local 60, United Brotherhood of Carpenters,etc. (Mechanical Handling Systems) v.NL.R.B.,365U.S. 651.7N L R.Bv.NewsSyndicate Company, Inc , et al.,365 US 695sPursuant to the provisions of Section 3(b) ofthe Act, theBoard has delegated itspowers in connection with this case to a three-member panel [Members Rodgers, Leedom,and Brown). THE H. K. FERGUSON COMPANY79Accordingly, as stated above, we reaffirm our previous finding thatby maintaining and enforcing the unlawful practices, Respondent Dis-trict Council and Respondent Local 1337 violated Section 8 (b) (1) (A)and (2), and Respondent Company violated Section 8(a) (1) and (3).We similarly reaffirm our previous finding that Herbert F. Roberts,Morris Grace, W. R. Vice, N. T. Steadham, E. M. Peacock, J. E.Mathers, B. S. Irvin, and Robert Hartman were discriminatorilydenied employment. It is clear that the denial of employment tothese individuals was an implementation of the unlawful closed-shoppractices.It is equally clear that apart from the practices, Good-man's denial of referrals to them was for reasons connected with theirunion membership or obligations.Accordingly, we find that by theirimplementation of the unlawful practices, Goodman's discriminatorydenial of referrals and Respondent Company's refusal to employ theseeight individuals, Respondent District Council and Respondent Local1337 violated Section 8(b) (1) (A) and (2) and Respondent Com-pany violated Section 8(a) (1) and (3).As stated above, we do not now find that the 1956 master agree-ment or its 1957 supplement, to which Respondent United Brother-hood of Carpenters was a party, were in themselves unlawful.Asour original findings against the United Brotherhood rested primarilyupon the illegality of these written agreements, and not upon thisRespondent's being a party to the unlawful practices at the local level,there is no basis for sustaining the finding that this Respondentviolated the Act, and we shall dismiss the complaint as to it.THE REMEDYAs noted above, to remedy the unfair labor practices found, theBoard,inter alia,had ordered the reinmbursement of all millwrightsand millwrights apprentices-including union members as well asnonmembers-employed at the Demopolis project for dues and otherfees paid to the Respondent Unions.We now find that the directionof reimbursement should be limited to the fees and other moneys paidby nonmembers to obtain their jobs at the Demopolis project. InLocal 60, Carpenters, supra,the Supreme Court held that the Boardcould not order a union to return toitsmembersunion dues and fees,absent evidence that those members were coerced into joining theunion, or that they joined in order to obtain employment, or thatthey involuntarily retained their membership in the Union. In sum,the Court held that the refunding of dues to members is not a reme-dialmeasure unless it can be shown that their membership wasinduced, obtained, or retained, in violation of the Act.Such evidenceis absent in this case.However, the Supreme Court's decision didnot withhold from the Board the power to direct reimbursement of SODECISIONS OF NATIONAL LABOR RELATIONS BOARDfeespaid by nonmembers to obtain employment."Accordingly, weshall direct that nonmembers of Respondent Local 1337 hired pur-suant to the unlawful practices be reimbursed for thepermit feesand/or "dobies" they paid in order to obtain employment.As stated above, subsequent to the issuance of the Decision andOrder herein, the Board approved a stipulation to which theRespondent Company, the Charging Party, and the General Counselwere parties.The original Order issued herein provided that theRespondents were jointly and severally liable for making the eightdiscriminatees whole and for reimbursing employees.The Orderherein follows the terms of the stipulation.ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that :A. Respondent, The H. K. Ferguson Company, Cleveland, Ohio,its officers, agents, successors, and assigns,shall : 101.Cease and desist from :(a)Maintaining, enforcing, or giving effect to any arrangement,understanding, or practice with The Tuscaloosa and Vicinity DistrictCouncil of Tuscaloosa and Selma, Alabama, Local Union No. 1337,or any other labor organization, which requires membership in alabor organization as a condition of referral or employment.(b)Encouraging membership in Local Union No. 1337, or anyother labor organization, by discriminating in regard to hire ortenure of employment or any term or condition of employment.(c) In any other manner interfering with, restraining, or coercingemployees in the exercise of right guaranteed in Section 700f the Act.2., Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Make whole, in the manner set forth in the section of the Inter-mediate Report entitled "The Remedy," Herbert F. Roberts, MorrisGrace,W. R. Vice, N. T. Steadham, E. M. Peacock, J. E. Mathers,B. S. Irvin, and Robert Hartman, by paying to each of them anamount equal to one-half of any loss of pay he may have suffered asa result of the discrimination against him.(b)Reimburse, in the manner set forth in the section of the Inter-mediate Report entitled "The Remedy," as modified herein, all non-member millwrights and millwright apprentices employed at theDemopolis project by payment to each of theman amountequal to9 Porter-DeWitte Construction Co, The.,134 NLRB 963.10 In its answer to the Board's petition for enforcement,the Respondent Company assertedthat it had fully complied with the stipulation except for that provision respecting re-imbursement.To the extent that the Respondent has so complied,it is not intended bythis Order to require further action by the Respondent Company. THE H. K. FERGUSON COMPANY81one-half of the moneys illegally exacted from him by the RespondentUnions.(c) If enforcement by a circuit court of appeals of the provisionsof section B, 2, (a) and (b) and/or section C, 2, (a) and (b) of thissecured from the Respondent Union, then jointly and severally withthe Respondent Unions make whole the employees named in sectionA, 2, (a) and reimburse the nonmember employees in the manner setforth in the stipulation dated April 5, 1960, and approved by theBoard on July 22, 1960.'1(d)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secu-rity payment records, timecards, personnel records and reports, andall other records necessary to compute the amount of backpay duethe above-named eight employees and the moneys illegally exactedfrom them and other employees.(e)Post at its offices and at all of its construction projects withinthe territorial jurisdiction of Respondent District Council, copies ofthe notice attached hereto marked "Appendix A." 12Copies of saidnotice, to be furnished by the Regional Director for the FifteenthRegion (New Orleans, Louisiana), shall, after being duly signed byRespondent Company's representative, be posted by RespondentCompany immediately upon receipt thereof, and be maintained by itfor a period of 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent Company to insurethat said notices are not altered, defaced, or covered by any othermaterial.(f)Post at the same places and under the same conditions as setforth in (e) above, as soon as they are forwarded by the RegionalDirector, copies of the Respondent District Council's notice andRespondent Local's notice herein marked "Appendix B" and "Appen-dix C."(g)Notify the Regional Director for the Fifteenth Region, inwriting, within 10 days from the date of this Order, what steps ithas taken to comply herewith.B. Respondent District Council, The Tuscaloosa and Vicinity Dis-trict Council of Tuscaloosa and Selma, Alabama, its officers, agents,representatives, successors, and assigns, shall:1.Cease and desist from :(a)Maintaining, enforcing, or giving any effect to any arrange-ment, understanding, or practice with The H. K. Ferguson Company,u This provision follows the terms of the stipulation.22 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDor any other employer over whom the Board would assert jurisdiction,which requires membership in it or any of its affiliated locals as a con-dition of referral or employment.(b)Causing or attempting to cause Respondent Company or anyother employer over whom the Board would assert jurisdiction, todiscriminate against employees or applicants for employment in viola-tion of Section 8 (a) (3) of the Act.(c) In any other manner restraining or coercing employees orapplicants for employment in the exercise of the rights guaranteed inSection 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Jointly and severally with the Respondent Company andRespondent Local Union No. 1337, reimburse the above-named eightemployees for any loss they may have suffered as a result of the dis-crimination against them in the manner set forth in the section of theIntermediate Report entitled "The Remedy."(b) Jointly and severally with Respondent Company, andRespondent Local Union No. 1337, reimburse all nonmember mill-wrights and millwright apprentices who worked at the Demopolisproject for moneys illegally exacted from them in the manner setforth in the section of the Intermediate Report entitled "The Remedy,"as modified herein.(c)Preserve and, upon request, make available to the Board or itsagents for examination and copying, all records necessary to computethe moneys illegally exacted from employees of Respondent Company.(d)Post at its offices and at the meeting places of each of the threelocal unions within its jurisdiction, copies of the notice attachedhereto marked "Appendix B." 13Copies of said notice, to be furnishedby the Regional Director for the Fifteenth Region, shall, after beingduly signed by Respondent District Council's representative, beposted immediately upon receipt thereof, and be maintained byRespondent District for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to members are custom-arily posted.Reasonable steps shall be taken by Respondent DistrictCouncil to insure that said notices are not altered, defaced, or coveredby any other material.(e)Mail to the Regional Director signed copies of Appendix B,for posting by Respondent Company as provided above herein.Copies of said notice, to be furnished by the said Regional Director,shall, after being signed by Respondent District Council's representa-tive, be forthwith returned to the Regional Director for such posting.'See footnote 10,supra. THE H. K. FERGUSON COMPANY83(f)Notify the Regional Director for the Fifteenth Region, inwriting, within 10 days from the date of this Order, what steps ithas taken to comply herewith.C.Respondent, Carpenters and Millwrights Local Union No. 1337,its officers, agents, representatives, successors, and assigns, shall:1.Cease and desist from :(a)Maintaining, enforcing, or giving effect to any arrangement,understanding, or practice with The H. K. Ferguson Company, orany other employer over whom the Board would assert jurisdiction,which requires membership in it as a condition of referral oremployment.(b)Causing or attempting to cause Respondent Company or anyother employer over whom the Board would assert jurisdiction todiscriminate against employees or applicants for employment in viola-tion of Section 8 (a) (3) of the Act.(c)In any other manner restraining or coercing employees orapplicants for employment in the exercise of the rights guaranteed inSection 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Jointly and severally with Respondent Company and Respond-ent District Council, reimburse the above-named eight employees forany loss they may have suffered as a result of the discriminationagainst them in the manner set forth in the section of the IntermediateReport entitled "The Remedy."(b) Jointly and severally with Respondent Company and Respond-ent District Council, reimburse all nonmember millwrights and mill-wright apprentices who worked at the Demopolis project for moneysillegally exacted from them in the manner set forth in the section ofthe Intermediate Report entitled "The Remedy," as modified herein.(c)Preserve and, upon request, make available to the Board orits agents, for examination and copying, all records necessary to com-pute the moneys illegally exacted from employees of RespondentCompany.(d)Post at its office and meeting hall in Tuscaloosa, Alabama,copies'of the notice attached hereto marked "Appendix C." 11 Copiesof said notice, to be furnished by the Regional Director for theFifteenth Region, shall, after being duly signed by Respondent Local1337's representative, be posted immediately upon receipt thereof,and be maintained by Respondent Local Union No. 1337 for 60 con-secutive days thereafter, in conspicuous places, including all placeswhere notices to members are customarily posted.Reasonable steps" See footnote 10,supra662353-63-vol 138-7 84DECISIONSOF NATIONALLABOR RELATIONS BOARDshall be taken by Respondent Local 1337 to insure that said noticesare not altered, defaced, or covered by any other material.(e)Mail to the Regional Director signed copies of Appendix C,for posting by Respondent Company as provided above herein. Copiesof said notice, to be furnished by the said Regional Director, shall,after being duly signed by Respondent Local 1337's representative,be forthwith returned to the Regional Director for such posting.(f)Notify the Regional Director for the Fifteenth Region, in writ-ing, within 10 days from the date of this Order, what steps it hastaken to comply herewith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT maintain, perform, or enforce any arrangement,understanding, or practice with The Tuscaloosa and VicinityDistrict Council of Tuscaloosa and Selma, Alabama, Local UnionNo. 1337, or any other labor organization which requires mem-bership in a labor organization as a condition of referral oremployment.WE WILL NOT encourage membership in Local Union No. 1337,or in any other labor organization of our employees, by discrim-inating in regard to hire or tenure of employment or any term orcondition of employment.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the rights guaranteedthem in Section 7 of the Act.WE WILL reimburse all our millwrights and millwright appren-tices who are not members of the local, at our Gulf States PaperCorporation project at Demopolis, Alabama, for all dues, initia-tion fees, assessments, permit fees, and/or "dobies" they wereunlawfully required to pay as a result of the unlawful hiringarrangements and practices with the aforementioned labor or-ganization at the aforementioned project.WE WILL make whole Herbert F. Roberts, Morris Grace, W. R.Vice, N. T. Steadham, E. M. Peacock, J. E. Mathers, B. S. Irvin,and Robert Hartman for any loss of pay suffered by them as aresult of the discrimination practices against them.All our employees are free to become or remain, or to refrain frombecoming or remaining, members in good standing of United Brother- THE H. K. FERGUSON COMPANY85hood of Carpenters and Joiners of America, or any of its subordinatedistrict councils or local unions or any other labor organization.THE H.K. FERGUSON COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must notbe altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice,T6024 Federal Building (Loyola), 701 Loyola Avenue, NewOrleans 13, Louisiana, Telephone Number 529-2411, if they have anyquestion concerning this notice or compliance with its provisions.APPENDIX BNOTICE TO ALL MEMBERS OF UNITED BROTHERHOOD OF CARPENTERS ANDJOINERS OF AMERICA, AFL-CIO, WITHIN THE JURISDICTION OF THETUSCALOOSA AND VICINITY DISTRICT COUNCIL OF TUSCALOOSA ANDSELMA, ALABAMA, AND TO ALL EMPLOYEES OF, AND APPLICANTS FOREMPLOYMENT WITH, THE H. K. FERGUSON COMPANYPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT maintain, perform, or enforce any arrangement,understanding, or practice we may have with The H. K. FergusonCompany, or any other employer over whom the Board will assertjurisdiction,which requires membership in us or any of ouraffiliated local unions as a condition of referral or employment.WE WILL NOT cause or attempt to cause The H. K. FergusonCompany, or any other employer over whom the Board will assertjurisdiction, to discriminate against employees or applicants foremployment in violation of Section 8(a) (3) of the Act.WE WILL NOT in any other manner restrain or coerce employeesor applicants for employment in the exercise of the rights guar-anteed in Section 7 of the Act.WE WILL reimburse all millwrights and millwright apprenticesof The H. K. Ferguson Company at its Gulf States Paper Cor-poration project at Demopolis, Alabama, for all dues, initiationfees, assessments, permit fees, and/or "dobies" they were unlaw-fully required to pay to us as a result of the illegal hiring arrange-ments or practices with The H. K. Ferguson Company at theaforementioned project.WE WILL make whole Herbert F. Roberts, Morris Grace, W. R.Vice, N. T. Steadham, E. M. Peacock, J. E. Mathers, B. S. Irvin, 86DECISIONSOF NATIONALLABOR RELATIONS BOARDand Robert Hartman for any loss of pay suffered by them as aresult of the discrimination practices against them.THE TUSCALOOSA AND VICINITY DISTRICT COUNCILOF TUSCALOOSA AND SELMA, ALABAMA,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice,T6024 Federal Building (Loyola), 701 Loyola Avenue, NewOrleans 13, Louisiana, Telephone Number, 529-2411, if they have anyquestion concerning this notice or compliance with its provisions.APPENDIX CNOTICE TO ALL MEMBERS OF CARPENTERS AND MILLWRIGHTS LOCALUNION No. 1337 AND TO ALL EMPLOYEESOF, ANDAPPLICANTS FOREMPLOYMENT WITH, THE H. K. FERGUSON COMPANYPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT maintain, perform, or enforce any arrangement,understanding, or practice we may have with The H. K. FergusonCompany, or any other employer over whom the Board will assertjurisdiction,which requires membership in us a condition ofreferral or employment.WE WILL NOT cause or attempt to cause The H. K. FergusonCompany, or any other employer over whom the Board will assertjurisdiction, to discriminate against employees or applicants foremployment in violation of Section 8(a) (3) of the Act.AVE WILL NOT in any other manner restrain or coerce employeesor applicants for employment in the exercise of the rights guar-anteed in Section 7 of the Act.WE WILL reimburse all millwrights and millwright apprenticesof The H. K. Ferguson Company at its Gulf States Paper Cor-poration project at Demopolis, Alabama, for all dues, initiationfees, assessments,permit fees, and/or "dobies" they were unlaw-fully required to pay to us as a result of the illegal hiring arrange-ments and practices with The H. K. Ferguson Company at theaforementioned project.WE WILL make whole Herbert F. Roberts,MorrisGrace,W. R.Vice, N. T. Steadham, E. M. Peacock, J. E. Mathers, B. S. Irvin, AMERICAN SCREEN PRODUCTS COMPANYS7and Robert Hartman for any loss of pay suffered by them as aresult of the discrimination practices against them.CARPENTERS AND MILLWRIGHTS LOCAL UNION No. 1337,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice, T6024 Federal Building (Loyola), 701 Loyola Avenue, NewOrleans 13, Louisiana, Telephone Number, 529-2411, if they have anyquestion concerning this notice or compliance with its provisions.American Screen Products CompanyandInternational Associa-tion of Machinists,AFL-CIO.Case No. 13-CA-4528.August13, 1962DECISION AND ORDEROn May 23, 1962, Trial Examiner James T. Barker issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.The Trial Examiner also found that the Respond-ent had not engaged in certain other unfair labor practices alleged inthe complaint and recommended dismissal of these allegations. There-after, the General Counsel filed exceptions to the Intermediate Reportand a supporting brief.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'ORDERThe Board adopts the Trial Examiner's Recommended Order.'In the absence of exceptions by the General Counsel, we adopt proformathe TrialExaminer's refusal to find the additional violations of Section 8(a) (1) which were litigatedat the hearing.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge filed on November 6, 1961,by the International Association ofMachinists,AFL-CIO,herein called the Union,and an amended charge filed on138 NLRB No. 7.